Broyles, C. J.,
concurring. I agree with Judge Bloodworth that the petition in this case sets forth no cause of action and was properly dismissed .on general demurrer. The Supreme Court in Love v. City of Atlanta, 95 Ga. 129 (22 S. E. 29, 51 Am. St. Rep. 64), definitely established it as the law of this State that the City *734of Atlanta, under its charter, was not liable to a private citizen for injuries to his person or his property occasioned by the negligence of any of the servants of the city while the servants were engaged in the performance of work connected with the preservation of public health. That decision has been repeatedly followed by the Supreme Court and by this court. It is equally well settled by the decision of the Supreme Court in City Council of Augusta v. Cleveland, 148 Ga. 734 (98 S. E. 345), that the building or the maintaining by a city of a sewerage-drainage system is connected with the preservation of the public health, and that the courts will take judicial cognizance of that fact. It is true that in the latter case it was held, that, notwithstanding that the maintenance by a city of its sewerage-drainage system was connected with the preservation of the public health and was therefore a governmental function, the city would be liable for personal injuries to a private citizen caused by the negligence of its servants while engaged in such work, if their negligence caused dangerous obstructions or defects in its sidewalks or streets, and if the city negligently failed to remove the obstructions or repair the defects. In the instant case, however, the petition did not show any dangerous obstruction or defect in the sidewalks or streets of the city, and the case comes squarely, within the general rule that a city is not liable for the negligence of its servants while engaged in work connected with the preservation of the public health.